INDEMNIFICATION AGREEMENT

        THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered
into this                                                                day of
                                                              , 200            
between Nu Skin Enterprises, Inc., a Delaware corporation (“Corporation”), and
                                                               (“Indemnitee”).


RECITALS:

        A.         WHEREAS, Indemnitee, an officer or a member of the Board of
Directors of Corporation, performs a valuable service in such capacity for
Corporation; and

        B.         WHEREAS, the directors of Corporation have adopted Bylaws
(the “Bylaws”) providing for the indemnification of the officers, directors,
agents and employees of Corporation to the maximum extent authorized by Section
145 of the Delaware General Corporation Law, as amended (the “DGCL”); and

        C.         WHEREAS, the Bylaws and the DGCL, by their non-exclusive
nature, permit contracts between Corporation and the members of its Board of
Directors and officers with respect to indemnification of such directors and
officers; and

        D.         WHEREAS, in accordance with the authorization as provided by
the DCGL, Corporation has purchased or may purchase a policy or policies of
Directors and Officers Liability Insurance (“D & O Insurance”), covering certain
liabilities that may be incurred by its directors and officers in their
performance as directors and officers of Corporation; and

        E.         WHEREAS, as a result of developments affecting the terms,
scope and availability of D & O Insurance there exists general uncertainty as to
the extent of protection afforded members of the Board of Directors and officers
by such D & O Insurance and by statuary and bylaw indemnification provisions;
and

        F.         WHEREAS, in order to induce Indemnitee to serve as a member
of the Board of Directors or as an officer of Corporation, Corporation has
determined and agreed to enter into this Agreement with Indemnitee;

        NOW, THEREFORE, in consideration of Indemnitee’s service as a director
or officer of Corporation after the date hereof, the parties hereto agree as
follows:

        1.         Indemnity of Indemnitee. Corporation hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent authorized or permitted
by the provisions of the DGCL, as the same may be amended from time to time
(but, in case of any such amendment, only to the extent that such amendment
permits Corporation to provide broader indemnification rights than the law
permitted Corporation to provide prior to the amendment).





2





        2.         Additional Indemnity. Subject only to the exclusions set
forth in Section 3 hereof, Corporation hereby further agrees to hold harmless
and indemnify Indemnitee:

                 (a)         against any and all expenses (including attorneys’
fees), witness fees, judgments, fines, penalties, and amounts paid in settlement
actually and reasonably incurred by Indemnitee in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
administrative or investigative (other than an action by or in the right of
Corporation) (“Indemnifiable Liabilities Against Third Party Suits”) to which
Indemnitee is, was or at any time becomes a party, or is threatened to be made a
party, by reason of the fact that Indemnitee is, was or at any time becomes a
director, officer, employee or agent of Corporation, or is or was serving or at
any time serves at the request of Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise; and

                 (b)         against expenses (including attorneys’ fees)
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of any threatened, pending or completed action or suit by or in the
right of Corporation (together with Indemnifiable Liabilities Against Third
Party Suits, “Indemnifiable Liabilities”) to procure a judgment in its favor by
reason of the fact that Indemnitee is, was or at any time becomes a director,
officer, employee or agent of Corporation, or is or was serving or at any time
serves at the request of Corporation as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of Corporation
and except that no indemnification shall be made in respect of any claim, issue
or matter as to which such person shall have been adjudged to be liable to
Corporation unless and only to the extent that the Court of Chancery of the
State of Delaware or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such expenses that the Court of Chancery or such other
court shall deem proper.

                 (c)         otherwise to the fullest extent as may be provided
to Indemnitee by Corporation under the non-exclusivity provisions of Article 5
of the Bylaws of Corporation and the DGCL.

        3.          Limitations on Additional Indemnity. No indemnity pursuant
to Section 2 hereof shall be paid by Corporation:

                 (a)         except to the extent the aggregate of losses to be
indemnified thereunder exceeds the sum of such losses for which Indemnitee is
indemnified pursuant to Section 1 hereof or pursuant to any D & O Insurance
purchased and maintained by Corporation;

                 (b)         in respect to remuneration paid to Indemnitee if it
shall be determined by a final judgment or other final adjudication that such
remuneration was in violation of law;





3





                 (c)         on account of any suit in which judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Corporation pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or similar provisions of any federal, state or local statutory law;

                 (d)         on account of Indemnitee’s conduct that is finally
adjudged to have been knowingly fraudulent or deliberately dishonest, or to
constitute willful misconduct;

                 (e)         on account of Indemnitee’s conduct that is the
subject of an action, suit or proceeding described in Section 8(c)(ii) hereof;

                 (f)         on account of any action, claim or proceeding
(other than a proceeding referred to in Section 10(b) hereof) initiated by
Indemnitee unless such action, claim or proceeding was authorized in the
specific case by action of the Board of Directors; and

                 (g)          if a final decision by a court having jurisdiction
in the matter shall determine that such indemnification is not lawful (and, in
this respect, both Corporation and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
under the federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication).

        4.         Change in Control.

                 (a)         The Corporation agrees that if there is a Change in
Control of the Corporation (other than a Change in Control which has been
approved by a majority of the Corporation’s Board of Directors who were
directors immediately prior to such Change in Control) then with respect to all
matters thereafter arising concerning the rights of Indemnitee to payments of
Indemnifiable Liabilities under this Agreement and advancement of expenses under
Section 8 of this Agreement or under any other agreement or under the
Corporation’s Amended and Restated Certificate of Incorporation or Bylaws, as
now or hereafter in effect, the Corporation shall only take a position on the
coverage or terms of the indemnification available under such documents after
seeking advice from legal counsel selected by Indemnitee and approved by the
Corporation (which approval shall not be unreasonably withheld) (“Independent
Legal Counsel”). Such counsel, among other things, shall render its written
opinion to the Corporation and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Corporation agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

                 (b)          As used in this Agreement, the term “Change in
Control” shall mean: (i) a dissolution or liquidation of the Corporation; (ii) a
sale of all or substantially all of the assets of the Corporation; (iii) a
merger or consolidation in which the Corporation is not the surviving
corporation and in which beneficial ownership of securities of the Corporation





4





representing at least 50% of the combined voting power entitled to vote in the
election of directors has changed; or (iv) a reverse merger in which the
Corporation is the surviving corporation but the shares of common stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, and in which beneficial ownership of securities of the Corporation
representing at least 50% of the combined voting power entitled to vote in the
election of directors has changed; or (v) an acquisition by any person, entity
or group within the meaning of Section 13(d) or 14(d) of the Exchange Act, or
any comparable successor provisions (excluding any employee benefit plan, or
related trust, sponsored or maintained by the Corporation or subsidiary of the
Corporation or other entity controlled by the Corporation) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
or comparable successor rule) of securities of the Corporation representing at
least 50% of the combined voting power entitled to vote in the election of
directors.

        5.         Contribution.

                 (a)         If the indemnification provided in Sections 1 and 2
hereof is unavailable by reason of a court decision described in paragraph (g)
of Section 3 hereof based on grounds other than any of those set forth in
paragraphs (b) through (f) of Section 3 hereof, then in respect of any
threatened, pending or completed action, suit or proceeding in which Corporation
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), Corporation shall contribute to the amount of expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by Corporation on the
one hand and Indemnitee on the other hand from the transaction from which such
action, suit or proceeding arose, and (ii) the relative fault of Corporation on
the one hand and of Indemnitee on the other in connection with the events that
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other relevant equitable considerations. The relative fault of Corporation
on the one hand and of Indemnitee on the other shall be determined by reference
to, among other things, the parties relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such expenses, judgments, fines or settlement amounts. Corporation agrees that
it would not be just and equitable if contribution pursuant to this Section 5
were determined by pro rata allocation or any other method of allocation that
does not take account of the foregoing equitable considerations.

                 (b)         The determination as to the amount of the
contribution, if any, shall be made by:

(i) a court of competent jurisdiction upon the application of both Indemnitee
and Corporation (if an action or suit had been brought in, and final
determination had been rendered by, such court); or


  (ii) the Board of Directors by a majority vote of a quorum consisting of
directors who were not parties to such action, suit or proceeding.






5





                 6.         Continuation of Obligations. All agreements and
obligations of Corporation contained herein shall continue during the period
Indemnitee is a director, officer, employee or agent of Corporation (or is or
was serving at the request of Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, employee benefit plan
or other enterprise) and shall continue thereafter so long as Indemnitee is
subject to any possible or threatened, pending or completed action, suit or
proceeding, whether civil, criminal or investigative, by reason of the fact that
Indemnitee was a director of Corporation or serving in any other capacity
referred to herein.

                 7.         Notification and Defense of Claim. Not later than
thirty (30) days after receipt by Indemnitee of notice of the commencement of
any action, suit or proceeding, Indemnitee will, if a claim in respect thereof
is to be made against Corporation under this Agreement, notify Corporation of
the commencement thereof; but the omission so to notify Corporation will not
relieve Corporation from any liability that it may have to Indemnitee otherwise
than under this Agreement. With respect to any such action, suit or proceeding
as to which Indemnitee notifies Corporation of the commencement thereof:

                 (a)         Corporation will be entitled to participate therein
at its own expense;

                 (b)         except as otherwise provided below, to the extent
that it may wish, Corporation jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from Corporation to
Indemnitee of its election so as to assume the defense thereof, Corporation will
not be liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ its counsel in such action, suit or
proceeding but the fees and expenses of such counsel incurred after notice from
Corporation of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by Corporation, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between Corporation and Indemnitee in the
conduct of the defense of such action, suit or proceeding or (iii) Corporation
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of Indemnitee’s separate counsel shall
be at the expense of Corporation. Corporation shall not be entitled to assume
the defense of any action, suit or proceeding brought by or on behalf of
Corporation or as to which Indemnitee shall have made the conclusion provided
for in clause (ii) above;

                 (c)         Corporation shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
action, suit or proceeding or claim affected without its written consent.
Corporation shall be permitted to settle any action, suit or proceeding except
that it shall not settle any action, suit or proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent. Neither Corporation nor Indemnitee will unreasonably withhold its
consent to any proposed settlement.

        8.          Advancement and Repayment of Expenses.





6





                 (a)         In the event that Indemnitee employs his own
counsel pursuant to Section 7(b)(i) through (iii) above, Corporation shall
advance to Indemnitee, prior to any final disposition of any threatened or
pending action, suit or proceeding, whether civil, administrative or
investigative, any and all reasonable expenses (including legal fees and
expenses) incurred in investigating or defending any such action, suit or
proceeding within ten (10) days after receiving copies of invoices presented to
Indemnitee for such expenses.

                 (b)         Indemnitee agrees that he will reimburse
Corporation for all reasonable expenses paid by Corporation in defending any
civil or criminal action, suit or proceeding against Indemnitee in the event and
only to the extent it shall be determined by a final judicial decision (from
which there is no right of appeal) that Indemnitee is not entitled under the
provisions of the DGCL, the Bylaws, this Agreement or otherwise, to be
indemnified by Corporation for such expenses.

                 (c)         Notwithstanding the foregoing, Corporation shall
not be required to advance such expenses to Indemnitee if Indemnitee (i)
commences any action, suit or proceeding as a plaintiff; unless such advance is
specifically approved by a majority of the Board of Directors, or (ii) is a
party to an action, suit or proceeding brought by Corporation and approved by a
majority of the Board of Directors that alleges willful misappropriation of
corporate assets by Indemnitee, disclosure of confidential information in
violation of Indemnitee’s fiduciary or contractual obligations to Corporation,
or any other willful and deliberate breach in bad faith of Indemnitee’s duty to
Corporation or its stockholders.

                 (d)         Notwithstanding anything contained herein, in the
event any payment of Indemnifiable Liabilities would be deemed to violate the
prohibitions against loans to directors or executive officers contained in
Section 402 of the Sarbanes-Oxley Act of 2002 or any comparable rule or
regulation, then the payment of such Indemnifiable Liabilities shall be
restructured by Corporation in such a manner as may be determined by the
reasonable business judgment of its disinterested directors to comply with the
provisions of these regulations.

        9.          Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of Indemnifiable Liabilities incurred, but not, however, for all of the
total amount thereof, the Corporation shall nevertheless indemnify Indemnitee
for the portion of such Indemnifiable Liabilities to which Indemnitee is
entitled.

        10.          Enforcement.

                 (a)         Corporation expressly confirms and agrees that it
has entered into this Agreement and assumed the obligation imposed on
Corporation hereby in order to induce Indemnitee to serve as a director or
officer of Corporation, and acknowledges that Indemnitee is relying upon this
Agreement in serving in such capacity.

                 (b)         In the event Indemnitee is required to bring any
action to enforce rights or to collect moneys due under this Agreement and is
successful in such action, Corporation shall reimburse Indemnitee for all of
Indemnitee’s reasonable fees and expenses in bringing and pursuing such action.





7





        11.         Burden of Proof. In connection with any determination by the
Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on Corporation to establish
that Indemnitee is not so entitled. As used in this Agreement, the term
“Reviewing Party” shall mean any person or body appointed by the Board of
Directors and approved by the Indemnitee (which approval shall not be
unreasonably withheld) in accordance with applicable law to review Corporation’s
obligations hereunder and under applicable law. The Reviewing Party may include
any member of Corporation’s Board of Directors, any independent legal counsel
selected by Corporation, or any other person or body who is not a party to the
particular Claim for which the Indemnified Person is seeking indemnification, in
each case as appointed by the Board of Directors.

        12.         Appeal. If any Reviewing Party determines that the
Indemnitee substantively is not entitled to be indemnified hereunder, in whole
or in part, under applicable law, or fails to undertake its obligations under
this Agreement within a reasonable timeframe, the Indemnitee shall have the
right to commence litigation to seek an initial determination by the court or to
challenge any such determination by such Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and Corporation hereby consents
to service of process and to appear in any such proceeding. Absent such
litigation, any determination by any Reviewing Party shall be conclusive and
binding upon Corporation and the Indemnitee.

        13.         Subrogation. In the event of payment under this Agreement,
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of each Indemnitee, who shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
Corporation effectively to bring suit to enforce such rights.

        14.         Non-Exclusivity of Rights. The contract rights conferred on
Indemnitee by this Agreement shall be in addition to, but not exclusive of any
other right that Indemnitee may have or hereafter acquire under any statute,
provisions of Corporation’s Certificate of Incorporation or Bylaws, agreement,
vote of the stockholders or directors, or otherwise, both as to action in his
official capacity and as to action in another capacity while holding office.

        15.         Survival of Rights. The rights conferred on Indemnitee by
this Agreement shall continue after Indemnitee has ceased to be a director,
officer, employee or other agent of Corporation and shall inure to the benefit
of Indemnitee’s heirs, executors and administrators.

        16.         Separability. Each of the provisions of this Agreement is a
separate and distinct agreement and is independent of the others, so that if any
or all of the provisions hereof are held to be invalid or unenforceable for any
reason, such invalidity or enforceability shall not affect the validity or
enforceability of the other provisions hereof or the obligation of Corporation
to indemnify Indemnitee to the fullest extent provided by the Bylaws or the
DGCL.

        17.         Governing Law. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Delaware.

        18.         Binding Effect. This Agreement shall be binding upon
Indemnitee and upon Corporation, its successors and assigns, and shall inure to
the benefit of Indemnitee, his heirs, personal representatives and assigns and
to the benefit of Corporation, its successors and assigns.





8





        19.         Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.





9





        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the day and year first above written.

INDEMNITEE:




                                                                               
CORPORATION:

NU SKIN ENTERPRISES, INC.,
A Delaware corporation

By:                                                                         
       
          Its:    Chief Executive Officer